724 S.E.2d 529 (2012)
APAC-ATLANTIC, INC.
v.
FIREMEN'S INSURANCE COMPANY OF WASHINGTON, D.C.
No. 51P12.
Supreme Court of North Carolina.
April 12, 2012.
Stephen B. Williamson, Charlotte, for APAC-Atlantic, Inc.
Payton D. Hoover, Charlotte, for Firemen's Insurance Company of Washington, D.C.

ORDER
Upon consideration of the petition filed on the 7th of February 2012 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."